DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Demian Jackson on 3/18/2021.

The application has been amended as follows: 
Please amend claim 1 as follows: 

1. A manufacturing method of a heat dissipation unit comprising steps of:
providing a first and second titanium metal plate body;
preparing the first and second titanium metal plate bodies by washing/cleaning;
heat-treating the first and second titanium metal plate bodies;
pressing a first face of the first titanium metal plate body to form multiple raised sections;
embossing an opposite, second face of the first titanium metal plate body to form multiple recessed sections;
with one face of the first titanium metal plate body and connecting a second stainless steel mesh piece with one face of y
placing the first and second titanium metal plate bodies and metal mesh pieces into a vacuum environment and filling a working fluid into one face of the second titanium metal plate body with the second stainless steel metal mesh piece;
and mating the face of the first titanium metal plate body with the raised sections with the face of the second titanium metal plate body with the first titanium metal mesh piece and the second stainless steel mesh piece superposed and sealing the periphery by laser welding.

Reasons for Allowance
Claims 1-14 and 17-22 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record is 2014/0174704. Applicant persuasively argues that for ‘704 a person of ordinary skill would not combine multiple mesh wick structures. See Applicant remarks dated 3/2/2021 page 10 second paragraph. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736